Citation Nr: 1115847	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased rating for residuals of a head injury, to include a concussion with left-sided headaches (hereinafter headaches).

2.	Entitlement to service connection for a mental disorder, to include as secondary to headaches.

3.	Entitlement to total disability evaluation based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a Board video hearing at the RO in Indianapolis, Indiana in March 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating for his service-connected headaches.  The Veteran also contends that he is entitled to service connection for a mental disorder, to include as secondary to his headaches.

In reviewing the evidence of record, the Board observes that at his May 2007 VA examination the Veteran complained of daily headaches which were generally a 5/10 in severity, occasionally flaring up to an 8/10 in severity.  He indicated his headache pain had increased in the prior 12 months, especially with eating and walking.  The Veteran indicated that frequently the pain was so prostrating that he needed to spend 1-4 hours in bed.  At his March 2011 Board hearing the Veteran indicated was bedridden every day with headaches.

The Board notes that under 38 U.S.C.A. § 4.124a, Diagnostic Code 8100 the Veteran is to be rated depending on the frequency and severity of his or her migraines.  In this case, while the Veteran complained at his June 2009 VA examination that he has daily headaches, there is no indication of the frequency of prostrating migraines, which could warrant a higher rating.

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran should be afforded a new VA examination for his headaches.

At the March 2011 Board hearing the Veteran testified he was receiving Social Security Administration (SSA) disability benefits for his traumatic brain injury (TBI).  The Veteran is rated separately for mild impairment of executive functions under the Diagnostic Code for TBI, which encompasses some of the same symptoms as those required for a rating of a mental disorder.  See July 2009 rating decision.  The Veteran's headaches are also rated according to the TBI Diagnostic Code.  Id.  As such, the SSA records are relevant to the claims before the Board.  After reviewing the record, the Board notes that the Veteran's SSA records are not included.  Therefore, a remand is required for the Agency of Original Jurisdiction (AOJ) to request these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Finally, the Veteran's claim for TDIU is impacted by the outcome of his claims for an increased rating for headaches and entitlement to service connection for a mental disorder and therefore, the TDIU claim is inextricably intertwined with these claims.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is "inextricably intertwined" with the Veteran's other claims, the TDIU claim must also be remanded to the AOJ in accordance with the holding in Harris.  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should submit a request to the SSA for all records related to the Veteran's claim for disability benefits.  Any and all efforts to obtain these records should be recorded in a written format and any negative responses should be documented for the record.

2.	Schedule the Veteran for a VA examination to determine the frequency and severity of his service-connected headaches.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  After determining the nature of the Veteran's headaches, the examiner should offer the following opinions:

a)  How frequently does the Veteran have headaches and
      
b)  Whether the Veteran suffers from prostrating headaches, and if so:
      
1)  How frequently he suffers from prostrating headaches and 

2)  If he suffers from prolonged attacks productive of severe economic inadaptability.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

